Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a kit and process for micturition training, classified in G09B 19/0076.
II. Claims 13-20, drawn to a chemical composition, classified in C12Q 1/58.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the chemical composition used in the kit and process of Invention I is recited broadly as comprising urease, a color changing pH indicator, and an excipient while Invention II the chemical composition is recited more specifically including the excipient comprising citric acid and/or a binder, a specific pH range, the chemical acting as the pH indicator, and the composition is formed into a tablet or pod with a fanciful shape.  The subcombination has separate utility such as a chemistry experiment or educational aid in a classroom to teach acidity/pH for example.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least CPC G09B 19/0076 along with a unique text search. Invention II would not be searched as above as the kit would require a search in at least CPC C12Q 1/58 along with a unique text search. Additionally, prior art found searching for one of the Inventions is not likely to be pertinent to the other Invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Avery Goldstein on 10/13/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 2, “into water a toilet bowl” should read “into water in a toilet bowl”.
In claim 1, line 4, add a “,” between “in the water” and “allowing sufficient time”. Appropriate correction is required.
Claim 7 is objected to for being unclear in light of the specification as to the written description of the second color of the second pH indicator being different from the second color of the first pH indicator as the first pH indicator is still present as would be its second color. The applicant is requested to provide further clarification or written description to detail the claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US 5353449), hereinafter referred to as Rubenstein, in view of Mast (US 3395082).
In regards to claim 1, Rubenstein teaches a process of toilet training a subject to encourage urination in a toilet (Abstract) comprising:
Adding a color changing first pH indicator into water in a toilet bowl of the toilet (Abstract; Col. 1 line 54 to Col. 2 line 10; Rubenstein teaches adding a chromotrophic (color changing) indicator to water in a toilet bowl and reacting to a pH change in the water (thereby a pH indicator));
In the presence of urine in the water, allowing sufficient time for the color changing first pH indicator to change to a second color at a first pH thereby encouraging the subject to urinate in the toilet (Abstract; Col. 1 line 54 to Col. 2 line 10; Rubenstein teaches the chromotrophic indicator (pH indicator) changes from a first to a second color to encourage the subject (child) to urinate).
Rubenstein does not teach adding urease or allowing urease to react with the urine to create a by-product that causes the color changing
Mast teaches a composition of urease and a pH indicator for detecting urea in aqueous fluids as the reaction of urease with urea to produce ammonia is well known in the art (Col. 2 lines 34-67). Mast also teaches that a urease and pH indicator combination is more sensitive to changes in urea (Col. 3 lines 25-27), a common component in urine, creating a stronger pH indication as urea/urine has a pH similar to water while the ammonia byproduct of urease reacting with urea is a stronger base making for a more defined color change (Col. 1 line 36 to Col. 2 line 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the urease and pH indicator composition of Mast as the chromotrophic indicator of Rubenstein, as both references and the claimed invention use color-changing pH indicators and the options for pH indicators are a finite list well known in the art. As disclosed by Rubenstein (Col. 1 Lines 60-66) and Mast (Col. 4 Line 31-34), a known finite number of pH indicators are known to those of ordinary skill in the art with known reactions at various pH as such it would be obvious to try other pH indicators to create the color changing reaction. By substituting the chromotrophic indicator of Rubenstein with the composition of Mast, one of ordinary skill in the art would expect the urease to react with the urea in urine creating a basic pH that reacts with the color changing pH indicator to change the color within the toilet bowl with a reasonable expectation of success causing a stronger and therefore more vibrant reaction than the urine without reacting with urease. Upon such modification, the method of Rubenstein would include adding a composition of urease and a color changing pH indicator and allowing the urease to react creating a by-product of ammonia to cause the color changing pH indicator to react. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the urease and pH 
In regards to claim 2, Rubenstein does not teach the urease and color changing first pH indicator are added from a premixed composition.
Mast teaches the composition is added from a premixed composition (Col. 2, Lines 34-37; Col. 5, Lines 49-70).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the urease and pH indicator composition of Mast as the chromotrophic indicator of Rubenstein, as both references and the claimed invention use color-changing pH indicators and the options for pH indicators are a finite list well known in the art. By substituting the chromotrophic indicator of Rubenstein with the premixed composition of Mast, one of ordinary skill in the art would expect the urease to react with the urea in urine creating a basic pH that reacts with the color changing pH indicator to change the color within the toilet bowl with a reasonable expectation of success causing a stronger and therefore more vibrant reaction than the urine without reacting with urease. Upon such modification, the method of Rubenstein would include the premixed composition of urease and a color changing pH indicator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the urease and pH indicator composition from Mast with Rubenstein’s method in order to have a stronger pH indication and color change to motivate the subject that is quick to use as a premixed composition.
In regards to claim 3, Rubenstein teaches wherein the urease and color changing first pH indicator is added as a liquid (Col. 2, Line 39-42 disclose the chromotrophic indicator may be either a solid or a liquid).
In regards to claim 4, Rubenstein teaches wherein urease and color changing first pH indicator is added as a powder or tablet (Col. 2, Line 39-42 disclose the chromotrophic indicator may be either a solid or a liquid wherein a tablet or powder are under the broadest reasonable interpretation solids).
Additionally, Mast teaches the composition can be used in the form of tablets, pellets, powders and the like (Col. 5, Lines 8-15) or gel (Col. 5, Lines 16-22).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein in view of Mast as applied to claim 1 above, and further in view of Kemp et al. (US PGPub 20050239024), hereinafter referred to as Kemp.
In regards to claim 5, Rubenstein in view of Mast does not teach showing the subject at least one of a motivational video or booklet to encourage to urinate in the toilet.
Kemp teaches a toilet training kit including a motivational booklet to encourage to urinate in the toilet (Figs. 1-9; Abstract; Paragraphs 0028-0038, 0046, 0047). Kemp also teaches that the booklet and aides can have more detailed instructions for parents on how to use the aides and tips for training to increase the effectiveness of the training (Paragraph 0039).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the motivational booklet of Kemp with the composition and training method of Rubenstein in view of Mast, as the references of Kemp and Rubenstein and the claimed invention are all directed to devices and methods for toilet training children. As disclosed by Kemp, motivational booklets and instructions for toilet training can help children learn and be positively motivated to learn and be an aide for parents teaching their children. By incorporating a motivational booklet with the process of using a color changing indicator to toilet train, one of ordinary skill in the art would modify Rubenstein in 
In regards to claim 6, as discussed in the rejection of claim 5, Kemp teaches the motivational booklet can include instructions for parents on how to use the aides (the chromotrophic indicator and the booklet) within the kit. For the reasons discussed above, one of ordinary skill in the art would include the motivational booklet with instructions. Upon such modification, the method and composition of Rubenstein in view of Mast would be a kit including a motivational booklet with instructions that would be used and shown before using the aides (the composition/color changing indicator added to the water).
Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Mast.
In regards to claim 8, Kemp teaches a kit for toilet training comprising instructions of using the aide (composition) during toilet training (Paragraph 0039). Kemp does not teach a composition comprising urease, a color changing first pH indicator, and an excipient.
Mast teaches a composition comprising urease, a color changing first pH indicator, and an excipient (Col. 2 lines 34-67). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kemp by combining the teachings of Mast as part of the kit of Kemp as color-changing indicators are a known aide in toilet training 
In regards to claim 9, Kemp further teaches wherein the instructions further comprise at least one of a motivational booklet, the motivational booklet explaining to a subject that water in a toilet bowl will change color in the presence of the composition after the subject urinates into the toilet bowl (Figs. 1-9; Abstract; Paragraphs 0028-0038, 0046, 0047 teach a motivational booklet for a child being toilet trained; the specific explanation of the process falls under printed matter as is an obvious nonfunctional relationship thereby providing no patentable weight).
In regards to claim 12, as applied to claim 8 above, Kemp does not teach the composition is in a form of a water-dissolvable tablet. Mast further teaches the composition is a water-dissolvable tablet (Col. 5, Lines 8-15). 
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the composition of Mast, including in the form of a water-dissolvable tablet.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Mast, as applied to claim 8 above, and in further view of Hach (Phenol Red Indicator Solution, Hach.com).
In regards to claim 10, as applied to claim 8 above, Kemp does not teach the composition or the kit comprising a container that is a dropper bottle. Mast further teaches the composition is a liquid (Col. 5, Lines 8-15). 
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the composition of Mast, including in the form of a liquid, in the kit of Kemp to be further motivation for a child being toilet trained.
Kemp in view of Mast does not teach the kit comprising a container for the composition that is a dropper bottle. Hach teaches a dropper bottle for color changing compositions, specifically color changing pH indicators (image shown below).

    PNG
    media_image1.png
    215
    251
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dropper bottle of Hach as the container holding the liquid composition of Kemp in view of Mast as Kemp in view of Mast is silent to the container holding the liquid composition and one of ordinary skill in the art would know to try using a dropper bottle to contain the composition in order to properly and safely store the composition.  By substituting the dropper bottle to store the composition, one of ordinary skill in the art would reasonably expect success in holding and using the composition and would modify Kemp in view of Mast by using a dropper bottle as the container for the liquid. Upon such modification, the kit of Kemp in view of Mast would include a container that is a dropper bottle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hach with Kemp in view of Mast’s kit to store and use the liquid composition.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Mast, and in further view of Gainexpress (pH Powder YouTube Video).
In regards to claim 11, as applied to claim 8 above, Kemp does not teach the composition is in a form of a dry powder or the container is a stick pack or a sachet. Mast further teaches the composition is a dry powder (Col. 5, Lines 8-15). 
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the composition of Mast, including in the form of a dry powder, in the kit of Kemp to be further motivation for a child being toilet trained.
Kemp in view of Mast does not teach a container for the composition that is a stick pack or a sachet.
Gainexpress teaches a container for the composition (a color changing pH indicator) is a sachet (screenshot shown below from 0:06 seconds into the video).

    PNG
    media_image2.png
    715
    1285
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sachet of Gainexpress as the container holding the powder composition of Kemp in view of Mast as Kemp in view of Mast is silent to the container holding the powder composition and one of ordinary skill in the art would know to try using a sachet to contain the composition in order to properly and safely store the composition.  By substituting the sachet to store the composition, one of ordinary skill in the art would reasonably expect success in holding and using the composition and would modify Kemp in view of Mast by using a sachet as the container for the powder. Upon such modification, the kit of Kemp in view of Mast would include a container that is a sachet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gainexpress with Kemp in view of Mast’s kit to store and use the liquid composition.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references either alone or in combination do not disclose using a second pH indicator to cause a second color changing reaction as part of a process of micturition training. The prior art discloses using color changing pH indicators for toilet training to cause a color change when in the presence of urine, but the prior art only specifies one pH indicator that is then flushed upon complete of the event, as such use of a second pH indicator for a second change is novel.
Conclusion
Accordingly, claims 1 and 7 are objected to, claims 1-6 and 8-12 are rejected, and claims 13-20 are withdrawn from consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T.F./
Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715